SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2010 ENTECHSOLAR, INC. (Exact Name of Registrant as specified in charter) Delaware 0-16936 33-0123045 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13301 Park Vista Boulevard, Suite 100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:817/ 224-3600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.05.COSTS ASSOCIATED WITH EXIT OR DISPOSAL ACTIVITIES. On March 11, 2010, Entech Solar, Inc. (the “Company”) committed and communicated to personnel an exit plan of its New Jersey facility and seeks to sublease this facility and relocate retained personnel to a smaller facility in or near the New Jersey area. This exit plan impacts certain identified personnel and includes a 19% company-wide reductionin force and one-time termination benefits for affected personnel. The Company's strategy is to reduce costs and focus technology development in its Texas headquarters. The Company has estimated costs associated with this exit activity of approximately $1.3 million inconnection with the restructuring, of which approximately $325 thousand will be incurred in connection with one-time termination benefits to certain personnel and approximately $974 thousand will beincurred in connection with the fair value of the remaining lease obligations, net of estimated sublease income, and other related moving costs in New Jersey. These exit activity costswill be accrued as a liabilityin the Company's first quarter results for the three monthsending March 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTECH SOLAR, INC. By: /s/ Sandra J. Martin Chief Financial Officer Dated: March 17, 2010
